Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-14 and 16-24 is/are rejected under 35 U.S.C. 103 as obvious over Roach et al. (US 2015/0174817, hereinafter “Roach”) in view of Ehrreich et al. (US 3,149,017, hereinafter “Ehrreich”). 

Roach is silent with the polyethylene mixture of the balloon envelope being oriented and crosslinked. 
Ehrreich discloses a polyethylene meterological balloon capable of floating a fixed isobaric altitude for sustained periods (col. 1 lines 10-14). The balloon envelope is formed from a polyethylene that has been cross-linked (col. 2 lines 55-60). The polyethylene film has been blown or biaxially oriented (col. 1 line 66). The film is heat sealed to form the balloon envelope (col. 4 lines 69-74). The film are cross-linked using high energy ionizing radiation (col. 2 lines 58-62). The balloon is exceptionally clear (col. 9 lines 31-33). 
	Ehrreich is silent with regard to the crystallinity of the balloon envelop of greater than 50% and less than 62% after the process. 
Ehrreich discloses that the crosslkinking occasioned by irradiation occurs mostly in the amorphous or chain branching area of the polymer structure, an as crystallinity increases, the amount of radiation needed to develop equivalent strengths decreases somewhat (col. 2 lines 62-66). Ehrreich states that irradiation destroys crystallinity and thus tends to reduce the strength that can be imparted by orientation of the crystals (col. 2 lines 66-70). Thus, the crystallinity of the balloon envelope is a result effective variable. Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the crystallinity of the balloon envelop of greater than 50% and less than 62% after the process since In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the crystallinity of the balloon envelop of greater than 50% and less than 62% after the process in order to produce a balloon envelop that has adequate strength to float at a fixed isobaric altitude for sustained periods. 
Roach and Ehrreich both disclose balloon envelopes made from a polyethylene material. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a crosslinked, oriented polyethylene film as disclosed by Ehrreich for the polyethylene film of Roach motivated by the expectation of forming a film with increase strength (col. 3 lines 34-48).
Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with 
Therefore, absent evidence of criticality regarding the presently claimed process including extruding a stream of polyethylene mixture through an extruder in order to orient molecules of polymer chains of polyethylene and to provide an oriented film; passing the oriented film through an electron beam and thereby crosslinking the polymer chains to provide a cross-linked film; and heat sealing the cross-linked film to form the balloon envelopes and given that modified Roach discloses an oriented, cross-linked balloon envelope that meets the requirements of the claimed composite of independent claim 1, a balloon envelope that is formed from an oriented, cross-linked polyethylene film, modified Roach clearly meets the claim requirements of claims 6-14, 16-19, and 22-24.
	In regard to claim 20, Modified Roach discloses that the thickness of the balloon envelope is 0.5 mil (Ehrreich col. 9 lines 31-33).
	In regard to claim 21, Modified Roach discloses blowing a bubble into the oriented film and cooling the bubble using a water quenching process in order to increase optical clarity of the oriented film, cross-linked film, and the balloon envelope (Ehrreich col. 9 lines 29-33). 

Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive. 
The applicant argues that with regard to the strength characteristic of the claimed balloon envelope has a technical advantage over the conventional films and balloon envelopes due to the 
In response, the examiner, respectfully, disagrees. The examiner would like to note that the films the applicant compares in the specification to the claimed invention are non-crosslinked, non-oriented films. Whereas the films of Ehrreich are both oriented and crosslinked using electron beams. The applicant must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel (MPEP 176.02(e)). The applicant has not compared a film that is closest to the film of Ehreeich within the specification or has the applicant filed an affidavit or declaration under 37 CFR 1.132 to show the unexpected results of the corsslinked, oriented film claimed. 
Ehrreich discloses that the strength of the linear polymer film is predominantly a result of a three molecular phenomena; orientation of the crystal structure, crosslinking, and chain entanglement (col. 3 lines 34-37). Ehrreich discloses that it is necessary to work with crosslinked linear polymers because such crosslinked polymer do not have true melting points, and retain strength above the crystalline transition point (col. 2 lines 55-59). Thus, Ehrreich, throughout the prior art, recognizes the importance of crosslinking and orientation to the strength characteristics of the balloon envelope. The burden is to the applicant to show that the balloon envelopes of Ehrreich, that have the same process of manufacture, would not produce an article with the characteristics the applicant has claimed. “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobivousness thereof” In re Gershon (MPEP 716.02(c)). It is expected that a film, as disclosed in Ehrreich, would have beneficial results by crosslinking and orientation, because of the nature of the 

The applicant argues that cited portion of Ehrreich describes the crystallinity of the preferred polymers before the cross-linking process of the polymers, not after the cross-linking process as defined in the claimed invention.
In response, the examiner has stated that the crystallinity of the balloon envelope after processing is a result effective variable that would be obvious to optimize to provide adequate strength to the balloon envelope. The applicant has stated that the range of crystallinity of greater than 50% and less than 62% provides unexpected results with regard to the balloon envelope. However, the applicant has not provide sufficient evidence to show nonobviousness. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobiousness must be commensurate in scope with the claims which the evidence is offered to support.”. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. MPEP 716.02(d). In the instant applicant, the applicant has not provided objective evidence that is commensurate in scope with the claimed invention. The claimed invention states that the balloon envelope is formed from a stream of polyethylene mixture. The applicant does not claim the components of the polyethylene mixture nor the weight percentages of the components of the mixture. The applicant does not specify the type of polyethylene used to form the balloon envelope. There are various types of polyethylene such as HDPE, LDPE, MDPE, etc. The applicant does not claim that the balloon envelope is blown using a double bubble process. The process of double bubble will affect the crystallinity of the balloon envelope. The applicant does not state the amount of radiation that is used on the balloon envelope which also affects the crystallinity.  
The examiner notes that to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02(d). The applicant provides in the specification Film 1 and Film 2, wherein Film 1 is outside the lower range of 50% crystallinity. However, there are not comparative examples of a film above 62%. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782